PER CURIAM:
Florencio Rosales-Mireles pleaded guilty of illegal reentry into the United States and was convicted and sentenced. The sentence was based in part on unobjected-to error. On appeal, this court declined to exercise discretion to afford plain-error relief and affirmed. United States v. Rosales-Mireles , 850 F.3d 246 (5th Cir. 2017). The Supreme Court reversed and remanded. Rosales-Mireles v. United States , --- U.S. ----, 138 S.Ct. 1897, --- L.Ed.2d ---- (2018).
On remand, the United States and the Federal Public Defender filed a joint motion to vacate the sentence and remand for resentencing. Although we are not bound even by a joint motion, we agree that the request is appropriate. The motion is GRANTED. The judgment of sentence is VACATED and REMANDED for resentencing.